Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art of record (in particular, US 20200195973 A1-Xu et al (Hereinafter referred to as “Xu”) does not disclose, with respect to claim 1, wheren the first uni-prediction motion vector is stored for the subblock regardless of whether the first uni-prediction motion vector has a reference picture that is also in a second reference picture list different from the first reference picture list as claimed.  Rather, Xu teaches that if Mv1 and Mv refer to the same picture and that picture is in both picture lists, then the association of the picture is changed to ensure that the motion vector is from the same picture list. Then Mv1 and Mv2 are combined to form the bi-prediction motion vector. Xu only stores Mv1 without combining Mv1 and Mv2 if Mv1 and Mv2 both refer to the same picture from the same picture list. Claim 1 does not combine the first unit-prediction motion vector and the second uni-predition motion vector to form the bi-prediction motion vector. The same reasoning applies to claims 9 and 16 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487